Citation Nr: 1040138	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and August 2006 rating decisions of 
the RO.  

In November 2006, the Board reopened the claim of service 
connection for a right knee disorder and remanded the matter for 
additional development.  The matter was again remanded in January 
2008 for initial RO consideration of additional evidence received 
at the Board.

The issue of service connection for a psychiatric disorder being 
remanded is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic right knee disorder was not manifested in service 
and right knee arthritis was not manifested in the first 
postservice year.

2.  A preponderance of the evidence is against a finding that the 
Veteran's current right knee disorder is related to his service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by active 
duty; nor may osteoarthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 
& Supp 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  After having carefully reviewed the record on 
appeal, the Board has concluded that the notice requirements of 
VCAA have been satisfied.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent 
the Veteran letters in September 2002, March 2003, and June 2003 
prior to the January 2004 adjudication, which informed him of the 
requirements needed to establish entitlement to service 
connection.

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining, the evidence that was considered VA's responsibility 
to obtain, and the evidence needed to substantiate his claim.  

The Veteran was informed in a March 2006 letter about disability 
ratings and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  While such notice was not timely (i.e., 
pre-decisional), he had ample opportunity to respond after notice 
was ultimately given; significantly, such notice is not critical 
unless service connection is granted.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The Veteran's service 
treatment records are associated with his claims file, and VA has 
obtained all pertinent/identified records that could be obtained.  
The RO arranged for a VA examination.

The Board concludes that all available evidence has been obtained 
and that there is sufficient medical evidence on file on which to 
make a decision on the issue decided herein.

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  Neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current disability; 
medical or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic disabilities, to include arthritis, are presumed 
to have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims files.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims files show, or fail to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current right knee disability is 
the result of an injury to the right knee in service. 

The Veteran's service treatment records show that in September 
1968 the Veteran received treatment for a right leg injury.  He 
reportedly fell on the steps in the mess hall and an examination 
revealed an abrasion on the right leg.  X-rays of the right knee 
were normal.  A follow-up record notes that his abrasion was 
healing.  No complaints, findings, or diagnosis relative to the 
right knee were noted on the separation examination or in an 
associated medial history report.  The examination of the 
extremities was normal and he indicated he did not have a 
"trick' locked knee.

Postservice treatment records note the Veteran's complaints of 
right knee pain as early as December 2000.  Subsequent records 
also show evidence of right knee pathology.  A June 2001 MRI 
revealed mild to moderate joint effusion; otherwise, the right 
knee was normal.  July 2002 letters from doctors C. G and E. T 
state that the Veteran underwent right knee surgery in 2002 and 
that he had a diagnosis of chondral injury to the right knee.  
October 2003 X-rays revealed mild degenerative osteoarthritis.  

Since there was no evidence of arthritis in service or in the 
first postservice year, it may not be presumed that 
osteoarthritis of the right knee is related to the Veteran's 
service under 38 U.S.C.A. § 1112.  It is also noteworthy that the 
April 2007 VA examiner found there was no clinical evidence of 
arthritis within the first postservice year.

Service connection for the Veteran's right knee disability may 
still be established based on competent evidence of a nexus 
between a current right knee disability and his service.  The 
record, in this regard, contains nexus evidence that is for and 
against the claim.

In support of the Veteran's claim, letters from Drs. C. G and E. 
T were submitted that essentially contain the same opinion.  
Their February and May 2003 letters, respectively, noted that the 
Veteran had arthroscopic surgery on the right knee in 2002 and 
that it was determined through this procedure that there can be a 
direct relationship between injuries in service with the present.  
Both physicians also submitted similar opinions in May 2005.  A 
third physician, M. V, sent a letter in June 2004 that states the 
Veteran had right knee surgery in 2002 due to a diagnosis of 
chondral lesions.  He opined that these lesions were suffered 
during the Veteran's active duty.

Evidence against the Veteran's claim consists of the April 2007 
VA examiner's opinion.  The examiner diagnosed right knee 
degenerative joint disease and chondromalacia, and opined that 
these conditions were less likely than not related to the 
Veteran's period of service from 1968 to 1970.  His rationale was 
that there was no clinical or radiological evidence of these 
conditions during his period of service or during the first year 
thereafter.  He noted that the Veteran had an abrasion injury 
after falling in service, but that there were no apparent 
consequences.  The Veteran's degenerative joint disease and 
chondromalacia were seen long after the Veteran was in service; 
he opined that they are most likely related to aging.

It is the Board's principal responsibility to assess the 
credibility and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In evaluating the different medical opinions, the Board finds the 
VA examiner's opinion more persuasive.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (the Board may consider and evaluate 
the underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances); Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, 
the Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the veteran's claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The letters from the private physicians lack sufficient 
information that demonstrates their familiarity with the medical 
history of the Veteran's right knee.  Drs. C.G's and E. T's 
statements merely note that the Veteran suffered a knee injury in 
service and that he had knee surgery postservice.  There was 
indication that either physician even knew the nature of the 
injury in service.  Dr. M. V stated that the September 1968 
injury was to the low back rather than the right leg.  Further, 
all three of the physicians failed to provide a rationale to 
support his opinion.  Thus, the private physicians provided 
little information for the Board to consider in assessing the 
probative value of their opinions.

In contrast, the VA physician provided more information such as 
the nature of the Veteran's injury in service and whether there 
was evidence of any sequelae following the injury.  He also 
offered a rationale for his opinion and as well as an opinion as 
to the most likely etiology of the Veteran's right knee disorder.  
As the VA physician was more thorough in his report and provided 
a complete opinion and rationale, his opinion is more persuasive 
and it is afforded greater probative value than the private 
opinions.

The Board also notes that passage of many years between 
separation from active service and the objective documentation of 
a claimed disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In the present case, there was a 30 year 
period between his discharge from service and the earliest 
complaints of right knee pain.

The Veteran's assertions regarding his injury and the continuing 
symptoms thereafter were also taken into account.  While he is 
competent to provide such statements (See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007)), he is not found credible.  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.").  Service treatment 
records do not show any complaints after the injury and the 
follow-up record reflects that the abrasion was healing.  Based 
on the postservice medical records, there is no indication of 
continuing right knee problems following the right leg abrasion 
or during the 3 decades following service.  Notably, November and 
December 2005 VA treatment records show that the Veteran reported 
that the right knee injury involved falling 30 to 40 feet down 
into a cliff, whereas the service treatment records shows that 
the right leg injury occurred when he fell down steps in the mess 
hall.  In short, his inaccurate account of the injury in service 
and the absence of documented complaints thereafter that spans 30 
years weigh against his credibility.

In light of the foregoing, the Board finds that a preponderance 
of the evidence is against the Veteran's claim for service 
connection for a right knee disorder; therefore, the benefit of 
the doubt doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Consequently, the claim must be denied.



ORDER

Service connection for a right knee disorder is denied.


REMAND

The examiner who conducted the October 2005 VA examination opined 
that the Veteran's psychiatric disorder is secondary to a 
nonservice-connected knee disorder and not the service-connected 
low back disorder.  A May 2005 opinion by a private physician 
also opined that the psychiatric disorder is related to the 
Veteran's knee disorder.  However, more recently, a September 
2006 statement from the private physician was received that now 
includes the service-connected low back disability as part of the 
etiology of the Veteran's psychiatric disorder.  A January 2006 
opinion by Dr. M. D. provides a similar opinion.

Since VA and private physicians did not incorporate a rationale 
for their opinions, additional development is necessary.  
Specifically, an examination to obtain an opinion with supporting 
rationale is necessary to resolve the matter.

The RO/AMC should take the opportunity to obtain all ongoing 
treatment records for the Veteran's psychiatric disorder that are 
not of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent to 
his claim.  With any necessary 
authorization from the Veteran, attempt to 
obtain and associate with the claims file 
any medical records identified by the 
Veteran that have not been secured 
previously.

2.  Once all available medical records have 
been received, arrange for an appropriate 
VA examination to determine the nature and 
likely etiology of the Veteran's 
psychiatric disorder.  All indicated 
studies should be performed.  The following 
considerations will govern the examination.

a. The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

b. After examination of the service 
treatment records and postservice 
treatment records as found in the 
claims folder, and conducting any 
appropriate clinical testing and any 
appropriate interview with the 
Veteran, the examiner will opine 
whether the Veteran has a psychiatric 
disorder that is caused or aggravated 
(or permanently worsened) by his 
service-connected lumbar strain. 

c. The examination report must reflect 
review of pertinent material in the 
claims folders.  All findings should 
be reported in detail.  A complete 
rationale for all opinions must be 
provided.

3.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If any report does 
not include adequate responses to the 
specific opinions requested, it must be 
returned to the providing physician for 
corrective action.  See 38 C.F.R. § 4.2 
(2009).

4.  Thereafter, the AMC/RO should re-
adjudicate the Veteran's claim for service 
connection for an acquired psychiatric 
disorder, to include as secondary to 
service-connected lumbar strain, in light 
of all of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


